Citation Nr: 0204851	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-04 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back injury, to 
include a coccyx injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to December 
1944.  

This matter comes to the Board of Veterans' Appeals on appeal 
from a rating decision of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for a back injury, to 
include a coccyx injury.  

The veteran was afforded a hearing before a decision review 
officer in December 1999.  A transcript of the hearing has 
been associated with the claims folder.  

In his substantive appeal, VA Form 9, received in March 2000, 
the veteran indicated that he desired to attend a hearing 
before a member of the Board in Washington, D. C., via video 
conference.  By letter dated in December 2001, the veteran 
indicated that he no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2001).  


FINDINGS OF FACT

1.  There is no competent evidence of a current disorder of 
the coccyx.  

2.  There is no competent evidence relating a back disorder, 
to include arthritis or scoliosis of the spine, to service.  
Arthritis was not manifest within 1 year of separation from 
service.


CONCLUSION OF LAW

A coccyx or back disorder were not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for service connection in September 
1998.  He reported that he had reinjured his back during 
service.  

Correspondence issued from a Commanding Officer indicates 
that the veteran served in Company D, 170th Battalion, 95th 
Training Regiment, at the Infantry Replacement Training 
Center, Camp Hood, Texas.  A December 1944 report of 
separation shows the cause of separation as "convenience of 
the government."  In a record of enlistment, dated in 
December 1944, wounds received in service are listed as none.  

In a December 1998 statement in support of his claim, the 
veteran reported that he had recurrent chronic back pain.  He 
indicated that he initially injured his back and tailbone 
area in an accident in 1938, but had no problems.  He stated 
that he reinjured the area during basic training at Camp 
Hood, Texas, when he fell from approximately 20 to 25 feet on 
the obstacle course and landed on his tailbone and back.  He 
stated that he was unable to move and taken to a hospital.  
He reported that he was unable to stand up straight following 
his release from the hospital, and remained in that condition 
even after repeated visits to the hospital.  He related that 
following the injury, he continued to take pain pills and 
shots.  He stated that he still has a hole at the base of his 
spine that was about the size of the end of a pencil.  

VA outpatient treatment records, dated from June 1999 to 
September 1999, show that the veteran complained of low back 
pain.  In a treatment record dated in July 1999, the veteran 
reported having fallen 25 feet during service.  A 1999 
treatment record reflects that x-ray examination of the spine 
revealed scoliosis and arthritis.  

In response to the RO's request for service medical records 
pertaining to the veteran, the National Personnel Records 
Center (NPRC) certified in January 1999 that no service 
medical records were available.  

In another statement, the veteran confirmed that he was 
assigned to Company D, 170th Battalion, 95th Training 
Regiment, Infantry Replacement Center, Camp Hood, Texas, at 
the time of his alleged injury.  The veteran stated that 
after his injury appeared permanent, he was transferred to 
North Camp Hood, Headquarters Battalion, Tank Destroyer 
Replacement Center to await discharge order.  He indicated 
that after discharge he was examined at Scott & White clinic 
by Dr. W. and another physician and was told that he had an 
irreparable condition.  He stated that Dr. W's records are 
unavailable.  

By letter dated in September 1999, Dr. J. C., M.D., stated 
that the veteran had been his long-time patient.  He reported 
that the veteran had had back problems since service and 
advised him of such on his initial visit.  

At his personal hearing in December 1999, the veteran 
testified that shortly before his December discharge, 
probably in November, he injured his back on the obstacle 
course at Camp Hood.  Transcript at 2-3 (December 1999).  He 
related that the last thing he remembered before the fall was 
his sergeant grabbing his shoulder and telling him to move 
it.  Id. at 3.  He testified that when he fell, he fell on 
his back and injured the nerves in his tailbone and was 
hospitalized for several days.  Id.  He stated that while 
hospitalized, he had back pain and was treated with 
painkillers.  Id. at 4.  He testified that did not recall 
having been given a diagnosis during the hospitalization.  
Id. at 5.  He stated that he was discharged due to the back 
injury.  Id. at 6.  He further testified that post service, 
he never received any treatment for his back injury but was 
examined at the S & W clinic, where he was told that there 
was nothing that could be done.  Id.  The veteran's spouse 
related that the veteran had recently had an attack of back 
pain that lasted for two or three days.  Id. at 7.  The 
veteran testified that his nurse practitioner stated that it 
looked as though his coccyx had been broken off.  Id. at 9.  

Private medical records, dated from January 1993 to May 1999, 
are generally, negative for complaints or findings of a 
coccyx or back disorder.  In November 1997, he did complain 
of arthritis.

In a statement received in April 2000, the veteran reported 
that after completing basic training, while on special 
maneuvers awaiting orders to ship out, he sustained an injury 
to his tailbone or coccyx.  He reported that after the 
injury, he discovered that his left leg and left arm were one 
half inch shorter than the right arm and leg.  He indicated 
that he was discharged as a result of the injury.  The 
veteran stated that he had pain in his spine or tailbone with 
walking, sitting for long periods, and with sharp turning of 
the body.  

In response to the RO's April 2001 request, the service 
department reported that a search for hospitalization records 
for the alleged back injury at Ft. Hood during the 
fall/winter of 1944 was conducted with negative results.  The 
report states that no records were available.  

In a letter received in February 2002, the veteran indicated 
that he was injured during service and had suffered pain in 
the area of his coccyx.  He stated that the only reason he 
was discharged was because of the disability he incurred 
while on active duty.  In association with his letter, he 
provided an article on the backbone.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the April 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the March 2000 statement of the case and 
December 2001 supplemental statement of the case.  The Board 
concludes that the discussions in the January 1999 rating 
decision, as well as in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim.  In this case, there is 
sufficient evidence of record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Unfortunately, the veteran's service medical records appear 
to have been destroyed as a result of the 1973 fire at the 
National Personnel Records Center (NPRC).  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992). The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  
In this case, the RO made repeated requests for the veteran's 
service records to no avail.  The service department reported 
that the records were unavailable.  Additionally, by letter 
dated in February 1999, the RO advised the veteran of 
alternative documents that may substantiate his claim.  By 
letter received in February 2002, the veteran stated that he 
had no new evidence to submit.  

In this regard, the Board notes that the issue of whether the 
cause of the veteran's back disorder is related to service, 
in general, requires competent evidence.  However, the 
veteran is not a medical professional and his statements do 
not constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

The Board notes that there has been no assertion of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 1991) 
are not applicable.

The veteran asserts that he injured his back or coccyx 
following basic training while on special maneuvers at Ft.  
Hood.  As noted, the veteran's service medical records are 
unavailable.  In any case, there is no medical evidence of a 
current disorder of the coccyx or tailbone.  As for a back 
injury, the initial evidence of a back disorder was in the 
1990's, more than 50 years after service.  Furthermore, when 
seen in November 1993, a detailed medical history was 
obtained.  However, the history was silent for a complaint of 
an inservice back injury, continuity of symptoms since 
service, or a current back or coccyx disability.  Similarly, 
when seen in February 1996, it was noted that physically he 
was doing fine.  Again, no reference was made to an inservice 
back or coccyx injury, continuity of symptoms or current 
pathology.  While x-ray examination of the spine in 1999 
revealed scoliosis and arthritis, there is no medical 
evidence relating arthritis or scoliosis to service. 

Thus, if claimed, the Board finds that there was no 
continuity of symptomatology since service.  The opinion of 
Dr. J. C. to the effect that the veteran had had back 
problems since service is vague, unsupported and no more than 
a transcription of history.  The veteran is competent to 
report that he had an injury in service, that he was 
discharged due to disability and that he has had symptoms 
since service.  However, his statements must be balanced 
against the entire record.  His assertion that he was 
discharged due to disability is inconsistent with the 
discharge for the convenience of the government.  The Board 
concludes that the document contemporaneous with service is 
more accurate and probative.  Similarly, his assertions of 
continuity are unsupported, and when the 1993 and 1996 
documents are considered, his assertions are in conflict with 
the record.  The Board concludes that his statements advanced 
for treatment in 1993 and 1996 are more probative than his 
more recent statements advanced in support of this claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for a coccyx or back disorder is denied.  

Lastly, there is no competent or reliable evidence that a 
back disability preexisted service.  


ORDER

Service connection for a back or coccyx disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

